TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00192-CR



                                Christopher Lawrence, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-543, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant Christopher Lawrence filed his notice of appeal on March 27, 2014.

Appellant’s brief on appeal was originally due on August 13, 2014. On counsel’s motions, the

deadline for filing was extended to December 19, 2014. Appellant’s counsel has now filed a fourth

motion requesting that the Court extend the time for filing appellant’s brief an additional 32 days.

We grant the motion for extension of time and order appellant to file a brief no later than January

20, 2015. No further extension of time will be granted. Failure to comply with this order will result

in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is so ordered this 30th day of December, 2014.
Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                2